Exhibit 99.2 MORGAN STANLEY Financial Supplement - 1Q 2010 Table of Contents Page # 1 ……………. Quarterly Financial Summary 2 ……………. Quarterly Consolidated Income Statement Information 3 - 4 ……………. Quarterly Consolidated Financial Information and Statistical Data 5 ……………. Quarterly Institutional Securities Income Statement Information 6 - 7 ……………. Quarterly Institutional Securities Financial Information and Statistical Data 8 ……………. Quarterly Global Wealth Management Group Income Statement Information 9 ……………. Quarterly Global Wealth Management Group Financial Information and Statistical Data 10 ……………. Quarterly Asset Management Income Statement Information 11 ……………. Quarterly Asset Management Financial Information and Statistical Data 12 ……………. Real Estate Investment Analysis 13 ……………. Earnings Per Share Appendix I 14 ……………. Earnings Per Share Appendix II 15 - 17 ……………. End Notes 18 ……………. Legal Notice MORGAN STANLEY Quarterly Financial Summary (unaudited, dollars in millions) Quarter Ended Percentage Change From: Mar 31, 2010 Dec 31, 2009 Mar 31, 2009 1Q10 vs. 1Q09 1Q10 vs. 4Q09 Net revenues Institutional Securities $ $ $ * 65% Global Wealth Management Group 139% (1%) Asset Management 22 * 28% Intersegment Eliminations ) ) ) 4% 45% Consolidated net revenues $ $ $ * 33% Income / (loss) from continuing operations before tax Institutional Securities $ $ $ ) * * Global Wealth Management Group 134% 20% Asset Management ) ) 161% * Intersegment Eliminations (2
